Citation Nr: 9915936	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a viral infection 
of the stomach, claimed as an undiagnosed illness.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to a compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 24, 1990, to 
April 19, 1991, including service in Southwest Asia from 
February 15, 1991, to April 3, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the issue of entitlement to service 
connection for tinnitus has been raised.  This matter is 
referred to the RO for appropriate action.


REMAND

Initially, the Board notes that the veteran's claim for 
entitlement to a compensable evaluation for allergic rhinitis 
is found to be well-grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that medical evidence pertinent to the 
veteran's claim for a higher rating was added to the record 
subsequent to the last supplemental statement of the case, 
and that the veteran has asserted that his allergic rhinitis 
disorder has increased in severity since his last VA 
examination.  Therefore, the Board finds additional 
development is required for an adequate determination.  See 
38 C.F.R. § 20.1304 (1998).  

As to the service connection claims on appeal, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a duty to assist in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1998), depending on the particular facts in each 
case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); as modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), (wherein the Court found 
there was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded).

In this case, the record includes private medical evidence 
not previously considered by the RO and a report of 
additional VA medical treatment records pertinent to the 
service connection claims on appeal.  Therefore, the Board 
finds further development is necessary prior to appellate 
review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claims.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should obtain all available VA 
medical treatment records, including the 
records of the VA medical center in 
Albuquerque, New Mexico.  All pertinent 
evidence received should be associated 
with the claims file.

3.  The RO should review the file and 
prepare a summary of all of the claimed 
PTSD stressors reported in statements and 
examination reports.  This summary and 
all supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to Armed Services Center for 
Research of Unit Records (USASCRUR) at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  

The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what inservice 
stressor or stressors have been 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised.

5.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination for an opinion as to the 
current nature and etiology of any 
present psychiatric disorders.  The 
claims folder and a copy of this remand 
decision must be made available for 
review by the examiner in conjunction 
with the examination.  

The examiner should be informed as to 
which of the veteran's stressors have 
been verified, if any, for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  

If PTSD is diagnosed, the stressors 
supporting the diagnosis must be 
identified, as must be the evidence 
documenting the stressors.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  

6.  The veteran should be scheduled for a 
VA audiology examination for an opinion 
as to the current nature and etiology of 
any present hearing disorders.  The 
claims folder and a copy of this remand 
decision must be made available for 
review by the examiner in conjunction 
with the examination.  The examination 
should include any tests or studies 
deemed necessary for an accurate 
assessment.  If a hearing loss is 
demonstrated, the examiner should review 
the findings on the service audiometric 
examinations at entry and discharge and 
the April 1999 report by A.B.,M.D. and 
indicate whether the hearing loss owes 
its etiology to active service.  

7.  The veteran should be scheduled for a 
VA examination by a specialist in 
gastrointestinal disorders for an opinion 
as to the current nature and etiology of 
any present stomach disability.  The 
claims folder and a copy of this remand 
decision must be made available for 
review by the examiner in conjunction 
with the examination.  The examination 
should include any tests or studies 
deemed necessary for an accurate 
assessment.

8.  The veteran should be scheduled for a 
VA examination by a specialist in ear, 
nose and throat disorders for an opinion 
as to the current nature and extent of 
his allergic rhinitis disability.  The 
claims folder and a copy of this remand 
decision must be made available for 
review by the examiner in conjunction 
with the examination.  The examination 
should include any tests or studies 
deemed necessary for an accurate 
assessment.

9.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

10.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issues on appeal.  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
adversely affect his claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










